NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued March 2, 2016 
                                Decided March 23, 2016 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge
 
No. 15‐1568 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 11 CR 881‐1 
JUAN FRIAS,                                      
      Defendant‐Appellant.                      Rebecca R. Pallmeyer, 
                                                Judge. 
 
                                       O R D E R 

       Juan Frias appeals his 120‐month sentence for possessing with intent to distribute 
over 100 grams of heroin, 21 U.S.C. § 841(a)(1). The district court determined that his 
relevant conduct included distributing much higher quantities—several kilograms of 
heroin and cocaine—than the 382 grams of heroin specified in the indictment, U.S.S.G. 
§ 1B1.3(a)(2). The court also refused an adjustment for acceptance of responsibility 
because Frias denied distributing the additional quantities of heroin and cocaine, 
U.S.S.G. § 3E1.1(a). Frias challenges the district court’s relevant‐conduct and 
acceptance‐of‐responsibility determinations. We affirm. 
        
No. 15‐1568                                                                               Page 2 
 
            The investigation into Frias began as part of the Drug Enforcement 
Administration’s investigation into a cocaine‐distribution ring in Michigan. One of the 
suspects, Miguel Reyes, told agents that he had been receiving kilogram‐quantities of 
cocaine from Frias in Chicago for approximately one year. Reyes’s partner, Samuel 
Lopez, did not know and had never met Frias, but he corroborated that he traveled with 
Reyes to Chicago to pick up the cocaine. Based on this information, agents obtained and 
executed a search warrant for Frias’s house in December 2011. The search did not turn 
up any cocaine; however, after receiving a Miranda warning and signing a waiver of 
rights, Frias led agents to his garage and revealed the 382 grams of heroin, a digital 
scale, and a PVC pipe that he used to transport drugs. 
             
            According to two DEA agents, Frias spoke to them about the extent of his drug 
trafficking. Frias stated that the 382 grams of heroin was the remainder of a 500‐gram 
supply he had received a month earlier. He told the agents that he had been receiving 
300 to 500 grams of heroin every month since 2008. Additionally, on two to four 
occasions he had received kilogram‐quantities of heroin. He had two suppliers, one of 
whom was Alfredo Soberanis,1  and a single customer whom agents never identified.   
             
            Frias told the agents that he also had trafficked kilogram‐quantities of cocaine 
over the past year. He specified that he sold 15 to 20 kilograms of cocaine within the 
past half‐year, as well as multiple additional shipments of 2 or 3 to 5 kilograms. 
Soberanis was also his cocaine supplier, and Reyes was his only customer. 
             
            Frias entered a blind plea of guilty and admitted possessing the heroin found in 
his garage. But he disputed that additional drug quantities should be included as 
relevant conduct. Based on the agents’ report of their interview with Frias, a probation 
officer recommended that, under § 1B1.3, the additional heroin and cocaine were part of 
a “common scheme or plan” as the charged offense, and gave a “conservative estimate” 
that Frias was responsible for distributing 13 kilograms of heroin and 20 kilograms of 
cocaine. The probation officer also recommended denying a reduction for acceptance of 
responsibility because Frias refused to be held accountable for the additional drugs. 
             
            In his sentencing memorandum Frias made both legal and factual challenges to 
the quantity of drugs listed in the PSR. Frias asserted that he could only be held 
accountable for the quantity of heroin charged in the indictment and to which he 
pleaded guilty. And he flatly denied “any role as a supplier of narcotics to Mr. Reyes or 
                                                 
            1  Soberanis’s first name is variously stated in the record as Alfredo and Alberto. 
No. 15‐1568                                                                           Page 3 
 
his co‐conspirators” in Michigan. He argued that the evidence of the additional drug 
dealing—based on the agents’ accounts of his interview and partially corroborated by 
Reyes and Lopez—was unreliable. 
         
        At sentencing, the district court heard testimony from the two DEA agents who 
interviewed Frias. The agents testified consistently that Frias had admitted distributing 
the amount of heroin and cocaine listed in the PSR during the time frame identified in 
the PSR, to receiving both drugs from Soberanis, and to selling cocaine to Reyes. The 
only difference in the agents’ testimony was the location where they first encountered 
Frias—one agent said Frias was first encountered in the garage, and the other said it 
was in the house. Defense counsel extensively cross‐examined the agents about their 
investigation of Reyes and Lopez, Frias’s fluency in English, and the circumstances of 
the interview with Frias—including that Frias did not initial the individual rights listed 
on the waiver form; he was not asked to give a handwritten statement; he did not sign 
the agents’ interview report; and, after the interview, he spoke with his attorney and 
subsequently refused to cooperate. 
         
        Defense counsel argued that Frias had not made the statements to the agents. 
Frias did not testify or otherwise offer evidence that he did not make the statements or 
that the drug quantities the agents testified about were wrong. Frias did apologize “for 
all the bad actions,” but stated that he “[didn’t] agree with the agents about the 
statements.” Defense counsel also argued that Frias should receive a reduction for 
acceptance of responsibility because he admitted responsibility for the heroin found in 
the garage. 
         
        The government countered that the agents credibly testified about their 
interview with Frias and that the additional drug quantities qualified as relevant 
conduct because they were part of the same course of conduct—Frias supplied 
kilogram‐quantities of both drugs from his home in Chicago during the same time 
period and received the drugs from the same supplier. And given Frias’s unsupported 
and “blatant[]” denial of his post‐arrest interview with agents, the government urged 
the court to refuse a reduction for acceptance of responsibility. 
         
        The district court found it “not terribly plausible” that Frias was responsible for 
only the 382 grams of heroin found in the garage. Noting that Frias had not offered 
anything to rebut the government’s evidence, the court adopted the heroin and cocaine 
quantities listed in the PSR and described by the agents. The court explained that the 
additional drugs were relevant conduct under the guidelines because the offenses 
No. 15‐1568                                                                               Page 4 
 
involved “the same type of conduct”—“the sale of narcotics”—and “the same people or 
persons,” in particular the same customer. Because Frias refused to acknowledge this 
relevant conduct, the district court denied a reduction for acceptance of responsibility. 
Based on these determinations, the court calculated a total offense level of 34 and a 
criminal‐history category of I (zero points), resulting in a guidelines range of 151 to 188 
months. The court sentenced Frias to a below‐guidelines sentence of 120 months’ 
imprisonment followed by 4 years’ supervised release. 
         
        On appeal Frias makes four challenges to the district court’s relevant‐conduct 
determination. First he argues that the district court clearly erred by basing its drug‐
quantity determination on unreliable agent testimony. He points to the agents’ 
inconsistent testimony about where they first encountered Frias (in the garage or in the 
house), the agents’ reliance on Reyes’s and Lopez’s information during their 
investigation, the agents’ failure to corroborate Frias’s alleged statements, and the 
“troubling” circumstances of the post‐arrest interview—the lack of Frias’s initials next 
to each right listed in the waiver form, the lack of a handwritten statement, and the lack 
of an opportunity for Frias to review and sign the agents’ interview notes. 
         
        Although a drug‐quantity determination must be supported by information that 
bears sufficient indicia of reliability, see United States v. Etchin, 614 F.3d 726, 738 (7th Cir. 
2010), minor inconsistencies and a lack of corroborating evidence do not as a matter of 
law make a witness’ testimony unreliable or incredible, see United States v. Isom, 635 F.3d 
904, 907–08 (7th Cir. 2011); United States v. Hernandez, 544 F.3d 743, 746–47 (7th Cir. 
2008). Here, the district court heard unrebutted, consistent testimony from two agents 
that Frias admitted distributing at least 13 kilograms of heroin and 20 kilograms of 
cocaine. Counsel vigorously cross‐examined the agents on their investigation into Frias, 
Reyes’s and Lopez’s roles in their investigation, and the circumstances of the post‐arrest 
interview. And Frias offered no evidence either that the agents fabricated his statements 
or that the content of his statements differed from that reported by the agents. The 
district court was thus entitled to credit the agents’ testimony, which fully supported its 
conservative drug‐quantity finding. 
         
        Next Frias argues that the government did not establish relevant conduct 
because it failed to show temporal proximity or regularity of drug sales. But under the 
“common scheme or plan” provision of the guidelines—as opposed to the “same course 
of conduct” provision—temporal proximity and regularity are not required. 
See § 1B1.3(a)(2), cmt. n.5(B); United States v. Baines, 777 F.3d 959, 963 (7th Cir. 2015); 
United States v. Zehm, 217 F.3d 506, 511 (7th Cir. 2000) (comparing the “distinct 
No. 15‐1568                                                                             Page 5 
 
concepts” of the “common scheme or plan” and “same course of conduct” 
formulations). Rather, the charged and uncharged conduct must be “substantially 
connected to each other by at least one common factor, such as common victims, 
common accomplices, common purpose, or similar modus operandi.” Baines, 777 F.3d at 
963 (quoting § 1B1.3(a)(2), cmt. n.5(B)). Here, the same principal (Frias) received 
multiple kilogram shipments of both heroin and cocaine from the same supplier 
(Soberanis) and distributed the drugs from the same location (Frias’s home) regularly 
(monthly heroin deals and multiple cocaine deals) during the same time period (within 
a year of his arrest). This is sufficient to show that the additional heroin and cocaine 
were part of a common scheme or plan and thus relevant conduct for sentencing 
purposes. See § 1B1.3 cmt. n.5(B)(i); United States v. Burnett, 805 F.3d 787, 792 (7th Cir. 
2015) (drug sales were relevant conduct where they “involved the same supplier, the 
same drug, the same purchasers, and the same continuous period of time as the conduct 
of conviction”); Baines, 777 F.3d at 964 (drug sales were relevant conduct where they 
shared a common principal, “drug courier/accomplice,” location, “stash houses, 
delivery points, delivery vehicles,” and “supplier”). 
         
        Third, Frias argues that the district court’s explanation for finding relevant 
conduct—that both the charged and uncharged conduct involved narcotics and the 
same people, specifically the same customer—was insufficient. It is true that these 
statements by the district court, taken alone, would be problematic. The mere fact that 
Frias’s conduct involved “the sale of narcotics” is insufficient to find that conduct 
relevant for sentencing. See United States v. Purham, 754 F.3d 411, 415 (7th Cir. 2014); 
United States v. Ortiz, 431 F.3d 1035, 1040–41 (7th Cir. 2005). And there was no evidence 
that Frias sold heroin and cocaine to the same customer. But these two statements do 
not show clear error because the district court is not required to explicitly describe the 
factors supporting its relevant‐conduct determination as long as its consideration of 
witness testimony, the government’s arguments at sentencing, and the PSR, is 
“sufficient to show it made the relevant factual findings” and “[n]othing more is 
required to understand the basis for the district court’s [decision].” Baines, 777 F.3d 
at 965; see United States v. Singleton, 548 F.3d 589, 593 (7th Cir. 2008). Here the court 
considered detailed witness testimony, the government’s argument, and the PSR—all 
describing multiple commonalities between Frias’s heroin and cocaine distribution, as 
detailed above. 
         
        Frias also complains that this was a case of “the tail wagging the dog”—Frias 
was indicted for trafficking a relatively small amount of heroin but was sentenced based 
on a significantly larger quantity of heroin and cocaine. Frias is correct that the relevant‐
No. 15‐1568                                                                          Page 6 
 
conduct provision gives prosecutors a “fearsome tool” in drug cases; but as long as the 
drug quantity is based on reliable evidence, as it was here, we will uphold a relevant‐
conduct determination—even when it creates a large discrepancy between charged and 
uncharged drug quantities. See United States v. White, 519 F.3d 342, 347–48 (7th Cir. 
2008). 
         
        Frias further challenges the denial of an acceptance‐of‐responsibility reduction. 
He argues that his “legitimate” challenge to the drug quantity should not have robbed 
him of a reduction for his “genuine[]” acceptance of responsibility, as shown by his 
early guilty plea and his expression of remorse. To receive a reduction for acceptance of 
responsibility, defendants are not required to “affirmatively admit relevant conduct 
beyond the offense of conviction,” United States v. Ghiassi, 729 F.3d 690, 698 (7th Cir. 
2013), and they may make good‐faith challenges to relevant‐conduct determinations; 
but they may not “attempt falsely to deny past activities,” Etchin, 614 F.3d at 739. See 
§ 3E1.1 cmt. n.1(A). Here, Frias, through counsel, denied distributing cocaine to Reyes, 
refused to acknowledge making a statement to agents, and contested the agents’ 
testimony. Frias himself stated that he disagreed with the agents “about the 
statements,” but he offered no evidence to support his position. Given his unsupported 
denials, the district court was justified in finding his arguments “not terribly plausible” 
and refusing to credit him for accepting responsibility. See United States v. Gordon, 
495 F.3d 427, 431 (7th Cir. 2007) (no reduction for “frivolous,” “non‐specific objections 
to the loss amount in the face of overwhelming evidence”); Zehm, 217 F.3d at 516 (no 
reduction after “bare denials to counter the largely consistent stories of several 
witnesses”). 
         
        Accordingly, we AFFIRM the district court’s decision.